NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

                    KAYLA STOCK, Petitioner/Appellant,

                                        v.

                 DERRICK BARTON, Respondent/Appellee.

                           No. 1 CA-CV 21-0499 FC
                                FILED 5-5-2022


            Appeal from the Superior Court in Navajo County
                        No. S0900DO201900051
               The Honorable Melinda K. Hardy, Judge

                                  AFFIRMED


                                   COUNSEL

Riggs, Ellsworth & Porter PLC, Show Low
By Michael R. Ellsworth
Counsel for Petitioner/Appellant

Criss Candelaria Law Office PC, Concho
By Criss E. Candelaria
Counsel for Respondent/Appellee
                           STOCK v. BARTON
                           Decision of the Court



                      MEMORANDUM DECISION

Chief Judge Kent E. Cattani delivered the decision of the Court, in which
Acting Presiding Judge Randall M. Howe and Judge James B. Morse Jr.
joined.


C A T T A N I, Chief Judge:

¶1            Kayla Stock (“Mother”) appeals from the superior court’s
final parenting-time order, which included terms requiring her to permit
her child, D.B., to be exposed to Navajo culture, traditional ways, and
values. For reasons that follow, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Mother and Derrick Barton (“Father”) are the parents of D.B.,
born in 2018. In early 2019, Mother filed a petition to establish legal
decision-making authority and parenting time along with a request for
temporary orders. After a hearing, the superior court, on a temporary basis,
granted Mother sole legal decision-making authority and Father limited,
supervised parenting time. The court permitted the parties to request
further review after 120 days to establish a permanent parenting plan.

¶3            Father timely submitted a proposed parenting-time plan, and
the superior court held a hearing. The court then issued a final parenting-
time order that affirmed the previous ruling granting Mother sole legal
decision-making authority. The court noted testimony that Father, a
member of the Navajo Nation, had threatened to take D.B. from Mother and
move to the Navajo nation where the tribe would give Father full custody
of the minor child. The court also noted Father’s concern that Mother was
unwilling to permit D.B. to be exposed to Father’s Navajo culture and
heritage. Ultimately, the court ordered a permanent parenting plan, which
included two paragraphs on “Tradition and Culture”:

      The Father and [D.B.] are enrolled members of the Navajo
      Nation, or eligible for enrollment, and tradition and culture is
      innate to being a member of the Navajo Nation. Mother is to
      expose [D.B.] to Navajo Nation culture[,] traditional ways[,]
      and values. Mother is to allow [D.B.] to participate in
      traditional ceremonies with Father and his family off the



                                     2
                             STOCK v. BARTON
                             Decision of the Court

       Navajo reservation. Any traditional ceremonies held on the
       Navajo reservation are optional and if [D.B.] attends, then
       Mother or Mother’s designee shall accompany [D.B.] to and
       from the Navajo reservation.

              Since no just cause was shown that Paternal
       Grandfather would endanger [D.B.] then Grandfather is
       permitted to supervise Father and [D.B.]. It is in the cultural
       best interest of [D.B.] to have Navajo Paternal Grandmother
       and Grandfather involved in [D.B.]’s exposure to Navajo
       Nation culture and traditional ways and values. Paternal
       Grandmother and Grandfather are encouraged to help and
       support Mother and [D.B.] about Navajo culture[,] traditional
       ways[,] and values.

¶4            Mother timely appealed, and we have jurisdiction under
A.R.S. § 12-2101(A)(1).

                                DISCUSSION

¶5             Mother challenges the superior court’s ruling requiring her to
facilitate D.B.’s exposure to the Navajo Tribe’s culture, traditional ways,
and values. Although Father did not file an answering brief, we decline to
deem that failure a confession of error because a minor child’s best interests
are at issue. See In re Marriage of Diezsi, 201 Ariz. 524, 525, ¶ 2 (App. 2002).

¶6             We review parenting-time orders for an abuse of discretion.
Nold v. Nold, 232 Ariz. 270, 273, ¶ 11 (App. 2013). We will not substitute our
opinion for that of the superior court, and we will uphold the court’s
findings unless the record, viewed in the light most favorable to sustaining
the order, contains no supporting evidence. In re Pima Cnty. Adoption of B-
6355 & H-533, 118 Ariz. 111, 115 (1978); Little v. Little, 193 Ariz. 518, 520, ¶ 5
(1999).

¶7            Mother argues that neither party raised the issue of exposure
to Navajo culture. But the record shows Father raised the issue in his
proposed parenting plan. Father asserted that Mother had tried to build a
barrier between D.B. and his cultural ties to the Navajo Nation and his
Navajo family and had refused to permit members of Father’s family to
participate in any parenting time in the child’s life. Father sought an order
authorizing him to travel with the child to the Navajo Reservation during
his parenting time. He also sought an order that Mother not interfere or
seek to curtail the child’s exposure and development in the Navajo culture
or religion.


                                        3
                           STOCK v. BARTON
                           Decision of the Court

¶8            Moreover, both parties testified at the hearing about D.B.’s
exposure to Navajo culture. Mother testified she thought it was important
for the child to learn about his Navajo heritage and stated she has never
been opposed to him learning about the Navajo heritage. Mother also
expressed concerns, however, about Father taking D.B. to the reservation,
explaining that she was not treated fairly because of her race when she was
there, and that she was concerned that the tribe would take the minor child
from her. Father indicated his desire to take the minor child to the
reservation and testified that he and the child could participate in
traditional ceremonies and blessings on the reservation, events that the
child had not previously experienced. The issue of exposure to Navajo
culture was squarely before the court.

¶9             Mother asserts that A.R.S. § 25-410 permits the superior court
to limit the authority of the parent awarded sole legal decision-making only
on motion by the other parent and after a hearing on the issue. But here, as
noted above, the “limitation” on Mother’s authority was made after Father
requested consideration of the issue and after a hearing at which both
Father and Mother testified. And the ruling does not infringe on Mother’s
right under A.R.S. § 25-410(A) to determine the child’s upbringing. Mother
acknowledged the importance of D.B. learning about his Navajo heritage
and stated she had never opposed it. Read in conjunction with the court’s
two-paragraph discussion of culture and tradition, the court’s ruling
directing that the child be allowed to participate with Father and his family
in ceremonies off the reservation merely means that Mother is not to
interfere or seek to curtail the child’s exposure and development in the
Navajo culture. And the ruling addresses Mother’s stated concerns by
providing that on-reservation Navajo ceremonies are at Mother’s option,
and that Mother or her designee must be permitted to accompany the child.
We find no abuse of discretion.

                              CONCLUSION

¶10          For the foregoing reasons, we affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA


                                        4